DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 06 May 2022.  As directed by the amendment: claims 1 & 7 have been amended. The amendment further adds previously omitted claim 12 and cancels claim 13, the subject matter of claim 12 corresponding to the originally presented claim 13. Thus, claims 1-12 are presently pending in this application.
Applicant’s amendments have overcome the various objections and 35 U.S.C. 112 rejections set forth in the previous action, however, at least one new objection and at least one new 35 U.S.C. 112 rejection has been necessitated by the amendments, as set forth below. 
Claim Objections
Claim 7 is objected to because of the following informality:  
It appears the term “wherein” in line 1 was erroneously deleted or else a similar word should be added. 
i.e. “The system of claim 1, wherein the nozzle is coupled to…”
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 & 7-10 of U.S. Patent No. 11,203,023 or otherwise as being unpatentable over claims 1-4, 6, 11, 16 & 17 of U.S. Patent No. 11,203,023 in view of Eldridge (US 7,832,492; cited in IDS filed 12/02/2021), as set forth in the table below. 
Pending 17/540,815 Claim(s)
US Pat. 11,203,023 Claim(s)
Notes
1
5 – or – 
1 in view of Eldridge
Claim 5 of ‘023 substantially reads on instant claim 1. While claim 1 of ‘023 (upon which claim 5 depends) does not explicitly recite “a nozzle”, the claim recites all of the structure of said nozzle (e.g., the inner, center, and outer sidewalls and the relevant holes, window, and apertures, etc.) such that, when interpreted in view of the relevant portions of the specification, the difference appears to be merely a difference in phrasing rather than one of structure. See MPEP § 804(II)(B)(2)(a). Claim 5 further establishes the “two ends” formed from the center sidewall, which reads on instant claim 1. 

Alternatively, claim 1 of ‘023 itself is seen as reading on all of the limitations of instant claim 1 except for the limitation wherein at least two ends are formed from the center or outer sidewall. Eldridge teaches (figs. 1-2b) that a nozzle for a conduit spray system may have two ends formed from a hollow cylinder sidewall, so that the nozzle may be connected in series with other such nozzles (fig. 3). 
2-5
2-4 & 17 in view of Eldridge
Depending from Claim 1 of ‘023, in view of Eldridge above, claims 2-4 of ‘023 read on instant claims 2-4. 

Claim 17 of ‘023, depending from claim 1, establishes that the outer sidewall is a fire-resistant hose segment, thereby rendering obvious instant claim 5. 
6
5
Claim 1 of ‘023 establishes that the center sidewall is a hollow cylinder, while claim 5 establishes that it has two ends, rendering obvious instant claim 6.
7
6 and/or 11 in view of Eldridge
Claims 6 & 11, respectively, establish that one or both of the two ends may be coupled to a second nozzle / spray system. Eldridge also teaches such an arrangement (e.g. fig. 3; detailed discussion in the grounds of rejection for claim 7, below). 

As understood, by providing such additional fluid spray nozzles, flow from the coupled nozzles would be proportionally increased in the surrounding area relative to a flow from either of the coupled nozzles individually. 
8-11
7-10
Claims 7-10 of ‘023 substantially correspond to instant claims 8-11, respectively.
12
16 in view of Eldridge
Depending from Claim 1 of ‘023, in view of Eldridge above, claim 16 of ‘023 establishes that at least one of the sidewalls does not form a hollow cylinder, thereby rendering obvious instant claim 12. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein at least one of the sidewalls further comprises a hollow cylinder having the two ends”. However, claim 1 recites that “the two ends are formed from one of either the center sidewall or the outer sidewall”. 
As claim 1 establishes that “the two ends” are formed from “one of either” the center or outer sidewall (i.e., specifically excluding the inner sidewall), it is unclear how the limitation of claim 6 wherein “a least one of the sidewalls” forms a hollow cylinder having “the two ends” is to be interpreted, causing the scope of the claim to take on an unreasonable degree of uncertainty. 
As best understood, this claim may be intended to mean that whichever sidewall forms the two ends (i.e. either the center or outer sidewall, as in claim 1) comprises a hollow cylinder which forms the two ends, however this is not clearly established in the claim as currently presented. 
Claim 10 is rejected due to dependency on claim 6. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 10 & 12 (as understood) are rejected under 35 U.S.C. 103 as being unpatentable over Shoap (US 2015/0328487 A1) in view of Barragan (US 3,896,999).
. Regarding claim 1, Shoap discloses (e.g., figs. 1-4) a conduit spray system for fluids, the system comprising: 
a nozzle (10) having two ends (e.g., left and right ends as shown in figs. 2 & 3), the nozzle comprising:
an inner sidewall (i.e., conduit sidewall 24) having at least one hole (22); 
a center sidewall (center/middle 30 in figs. 1-4; between the conduit sidewall 24 and outer sidewall 30) fixed to the inner sidewall (para. 30) and a window (indicated at 40; see figs. 2-4) formed through the center sidewall, wherein the window is aligned with the at least one hole (figs 3 & 4); and 
an outer sidewall (outer 30 in figs. 1-4, having outer wall 32) fixed to the center sidewall (para. 30), wherein the outer sidewall has at least two apertures (50) aligned with the window (as shown), wherein a portion of an inner surface of the outer sidewall, the center sidewall forming the window, and an outer surface of the inner sidewall define a chamber (i.e. 40; see para. 30) that is in fluid communication with the at least one hole (as shown in figs. 3 & 4), 
wherein the two ends are formed from one of the sidewalls (i.e., the at least two ends being formed by the conduit sidewall 24, as shown in figs. 2 & 3). 


Shoap does not explicitly disclose the additional limitation wherein the two ends are formed from one of either the center sidewall or the outer sidewall. Rather, the two ends formed from the conduit sidewall result in the two ends being formed from the inner sidewall.  
Barragan teaches (figs 9 & 10) a conduit discharge system for fluids comprising a nozzle / outlet assembly (11) comprising three sidewalls (12, 13 & 14; i.e., a conduit sidewall 12 and two non-conduit sidewalls 13 & 14), an inlet hole (17 or 22, depending on orientation), a window / chamber between the inner and outer sidewalls (i.e. chamber incl. 18, 19 & 21; generally indicated at 21 in figs. 9 & 10), and an outlet aperture (the other of 17 or 22, depending on orientation), the center sidewall fixed to the inner sidewall, and the outer sidewall fixed to the center sidewall. 
Barragan suggests that the discharge means (11) may be formed with the two non-conduit sidewalls arranged either inside (fig. 10) or outside (fig. 9) of the conduit sidewall (see col. 7, lines 47-49), such that the sidewall formed from the conduit may be either the inner sidewall (fig. 9) or the outer sidewall (fig. 10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the conduit spray system of Shoap such that the conduit sidewall serves as the outer sidewall rather than the inner sidewall, the other two non-conduit sidewalls being disposed within the conduit to serve as the center and inner sidewalls, respectively, in view of the teachings of Barragan, as the use of a known technique (e.g., forming a conduit fluid discharge system such that the non-conduit sidewalls are disposed within the conduit, whereby the conduit sidewall serves as the outer sidewall, as in Barragan) to improve a similar device (i.e., the conduit spray system of Shoap) in the same way (e.g., reducing the risk of snagging / damage to the non-conduit sidewalls by ensuring they are located within the boundary of the conduit during use; and/or providing for a more consistent outer diameter profile for the conduit spray system as compared to an embodiment wherein the other sidewalls are disposed outside the conduit sidewall), especially considering that Barragan suggests that such fluid discharge means / sidewalls may be suitably disposed either inside or outside of the conduit sidewall, as described above. 
As set forth in MPEP § 2141(II)(C), "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
In view of the above, such a person of ordinary skill in the art would have recognized (or reasonably inferred) that, in order to maintain the desired functionality of the nozzle arrangement of Shoap in view of the above modification, a corresponding / analogous fluid path through the nozzle (i.e. from the conduit interior, through the at least one hole in the inner sidewall, the window formed through the center sidewall, and finally through the at least two apertures in the outer sidewall) could be easily retained by forming the “at least one hole” in the resulting inner sidewall (i.e., an innermost sidewall within the conduit), by forming the window aligned with the at least one hole through the resulting the center sidewall (i.e., an intermediate / middle sidewall, between the conduit sidewall and the inner sidewall), and by forming the at least two apertures aligned with the window in the resulting outer sidewall (i.e. the conduit sidewall).  
When modified as above, the conduit spray system of Shoap reads on the additional limitation wherein the two ends are formed from one of either the center sidewall or the outer sidewall (i.e. the ends are formed from the conduit sidewall, which is the outer sidewall as modified). 
As a result, all of the limitations of claim 1 are met, or are otherwise rendered obvious. 


Regarding claim 2, the system of Shoap reads on the additional limitation wherein the at least two apertures (50) are axially offset from at least one hole (22) in the inner sidewall (fig. 3).

Regarding claim 4, the system of Shoap reads on the additional limitation wherein at least one of the sidewalls is constructed from a flexible material (para. 34, lines 11-13: “…the hose 20 and the patch 30 may be constructed from flexible materials which allow reeling or folding of the apparatus 10 easily”).

Regarding claim 6, the system of Shoap reads on the additional limitation wherein at least one of the sidewalls (e.g. conduit sidewall 24) further comprises a hollow cylinder having the two ends (see figs. 1-4: the circular/cylindrical shape of the conduit sidewall can be seen in figs. 1 & 4; two ends of the conduit sidewall shown in figs. 2 & 3, as previously noted).

 Regarding claim 10, with respect to the limitation wherein the system further comprises “foam and water flowing within the hollow cylinder,” as set forth in MPEP § 2115, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Nevertheless, Shoap discloses that the system could be used with foam or water flowing within the hollow cylinder (para. 45, lines 8-10). 

Regarding claim 12, the system of Shoap reads on the additional limitation wherein at least one of the sidewalls (e.g., the center or outer sidewall 30 as originally disclosed; corresponding to the inner or center sidewalls when as modified above) does not form a hollow cylinder (as shown in figs. 1-4).

Claims 3, 5, 7-9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shoap in view of Barragan as applied to claim 1 above, and further in view of Eldridge (US 7,832,492).
Regarding claim 3, Shoap discloses that the inner sidewall “may be constructed from a variety of materials conventionally used within the industry” (para. 28, lines 11-13), however, Shoap does not explicitly disclose that at least one of the sidewalls is constructed from PVC or other rigid conduit materials.
Eldridge teaches (figs 1-3) a conduit spray system (see fig. 3) comprising a nozzle (100) having two ends (101, 102; see figs. 1, 2 & 2B), the nozzle comprising a sidewall (i.e., wall of conduit 100 as shown) having at least one hole (108). Eldridge further suggests that the sidewall of the conduit could be rigid and could be made from several materials, including PVC (col. 2, lines 31-33 & col.5, lines 45-52).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Shoap by constructing at least one of the sidewalls (e.g. the conduit sidewall, serving as the outer sidewall when modified as in claim 1) from PVC (or other rigid conduit materials), in view of the teachings of Eldridge, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Furthermore, such a modification would have been otherwise obvious as the use of a known technique (i.e. forming a cylindrical sidewall of a conduit spray system nozzle from PVC, as in Eldridge) to improve a similar device (the conduit spray system of Shoap) in the same way. 

Regarding claim 5, the system of Shoap, as modified to have a PVC sidewall in view of Eldridge, above, reads on the additional limitation wherein at least one of the sidewalls is constructed from a fire-resistant material.
The NPL reference “PVC and Fire” (Envorinex, 2011; cited in applicant’s IDS received 02 December 2021) states: “the high chlorine content of PVC polymer reduces its ignitability…in comparison with other plastics” (first paragraph on page 1). The reference also states that “PVC is resistant to ignition” (“Ignitability” section), that rigid PVC will not burn alone without application of heat from another source (“Flammability” section), and that PVC has limited flame-spread (“Spread of Flame” section). 
In view of this, the system of Shoap, as modified to have a PVC sidewall in view of Eldridge, above, reads on the additional limitation wherein at least one of the sidewalls is constructed from a fire-resistant material (i.e. PVC).

Regarding claim 7, Shoap does not explicitly disclose the limitation wherein the nozzle is coupled to a second nozzle, whereby a flow from the coupled nozzles is proportionally increased in the surrounding area relative to a flow from either of the coupled nozzles individually.
Eldridge further teaches that a nozzle (100) of a conduit spray system may comprise two ends (101 & 102), each having a coupling (300); and that one or both of the two ends may be coupled to another nozzle (i.e. a second nozzle 100; see fig. 3). In particular, Eldridge suggests “the use of multiple lengths of conduit as opposed to a single continuous length permits the selection of an appropriate length for the fire break it is desired to establish” (col. 7, lines 7-11). As understood, by providing such additional nozzles, including at least a second nozzle, flow from the coupled nozzles would be proportionally increased in the surrounding area relative to a flow from either of the coupled nozzles individually.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Shoap such that the nozzle is coupled to a second nozzle (i.e., via a coupling at one or both ends), whereby the flow from the coupled nozzles is proportionally increased in the surrounding area relative to a flow from either of the coupled nozzles individually, in view of the teachings of Eldridge that utilizing multiple nozzles (i.e. multiple lengths of conduit which comprise fluid spray outlets) coupled together, rather than a single nozzle / conduit length, provides the added functionality of permitting selection of an appropriate length (i.e. by adding or removing modular nozzle sections) for use in a particular application (e.g. as a fire break). 

Regarding claim 8, Shoap does not explicitly disclose the limitation wherein one of the two ends is coupled to a flexible hollow cylinder. 
As mentioned above, Eldridge teaches that a nozzle (100) of a conduit spray system may comprise two ends (101 & 102, see figs. 1, 2 & 2B), each having a coupling (300). Eldridge further teaches that “A flexible connector (such as a length of flexible hose – not shown) may be used between pipe sections to permit the piping to conform to uneven terrain. The pipe…is preferably connected to the pump with flexible hose” (col. 8, lines 24-31). 
It is noted that a flexible hose is seen as reading on “a flexible hollow cylinder”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Shoap such that one of the two ends of the nozzle is coupled to a flexible hollow cylinder (e.g., a flexible hose), in view of the teachings of Eldridge, to enable the conduit spray system / nozzle to be connected to a pump (as suggested by Eldridge) and/or, when the conduit spray system / nozzle is formed from a rigid material (e.g. when the inner sidewall is PVC, as above), to enable the conduit spray system to conform to uneven terrain (as further suggested by Eldridge). 

Regarding claim 9, the conduit spray system of Shoap, when modified in view of Eldridge above such that at least the conduit sidewall of the nozzle assembly is formed from rigid PVC (as in claim 3 above) and such that one or both ends of the nozzle is coupled to a second nozzle (as in claim 7 above), is seen as reading on the additional limitation wherein one of the two ends is coupled to a rigid hollow cylinder (i.e. wherein one end of the conduit / outer sidewall is coupled to a rigid hollow cylinder which forms the conduit / outer sidewall of another nozzle). 
Alternatively, Eldridge teaches that “it is generally desirable to keep the pumping source…safely removed from the fire” (col. 7, lines 11-13), that sections of conduits (hoses or pipes) which do not have apertures may be connected to the pump and then, at some distance away from the pump, be connected to the conduit spray system, in order to transfer water from the pump to the conduit spray system (col. 7, lines 16-20 & col. 8, lines 31-34), and further teaches that, in general, pipes formed from rigid PVC are commercially available (e.g., Schedule 80 PVC pipes; col. 5, lines 46-49) and are suitable for use in the system taught by Eldridge (col. 5, lines 46-49). Taken together, the above teachings of Eldridge reasonably suggest that one end of a nozzle of a conduit spray system could be coupled to a pipe (i.e. a rigid hollow cylinder; especially when made from Schedule 80 PVC) for transferring water to the conduit spray system from a remotely located pump. 
If not already seen as such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the conduit spray system of Shoap such that one of the two ends of the nozzle is coupled to a rigid hollow cylinder (e.g., a PVC pipe), in view of the teachings of Eldridge, to enable the conduit spray system to be connected to a pump for transferring water to the conduit spray system, while also permitting the pump to be safely located away from the area in which the conduit spray system is deployed (e.g. near a fire), as suggested by Eldridge. 

Regarding claim 11, Shoap does not explicitly disclose the limitation wherein the system further comprises a mechanical fastening structure on each of the ends, thereby facilitating connecting the ends to a hose or a conduit.
Eldridge teaches that a nozzle (100) of a conduit spray system may comprise two ends (101 & 102, see figs. 1, 2 & 2B), each having a coupling (300) permitting attachment of the conduit spray system to a water source, additional conduits, or an end cap (col. 5, lines 17-20). Eldridge further suggests that the couplings may be “standard threaded fittings” or quick connect fittings (col. 5, lines 30-34), and that such fittings enable “quick and easy” coupling (col. 5, lines 25-30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the system of Shoap by providing a mechanical fastening structure (e.g. a standard threaded fitting or a quick connect coupling) on each of the ends to the nozzle, thereby facilitating connecting the ends to a hose or a conduit, in view of the teachings of Eldridge, to enable “quick and easy” coupling to such a hose or conduit (e.g. an adjacent conduit spray system section [nozzle assembly] and/or a non-apertured hose or pipe for supplying pumped fluid). 
Such a modification would have been otherwise obvious as the use of a known technique (i.e. providing a mechanical fastening structure on both ends of a cylindrical conduit spray system sidewall for coupling to a hose or conduit, as taught by Eldridge) to improve a similar device (i.e. the conduit spray system of Shoap) in the same way. 
 Response to Arguments
Applicant's arguments filed 06 May 2022 have been fully considered.
With respect to arguments regarding the rejections under 35 U.S.C. 102 and/or 103, it is noted that applicant’s amendments have overcome the relevant grounds of rejection set forth in the previous action. However, new or amended grounds of rejection under 35 U.S.C. 103 have been applied to the amended claims in this action, as necessitated by the applicant’s amendments. 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                  

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753